EXHIBIT 10.1

AGREEMENT

This Agreement (“Agreement”) dated as of __________________, 20___, is entered
into by and between __________________________ (“Employee”), and Advanced
Medical Optics, Inc., a Delaware corporation (the “Company”).

RECITALS

The Company believes that because of its position in the industry, financial
resources and historical operating results there is a possibility that the
Company may become the subject of a Change in Control (as defined below), either
now or at some time in the future.

The Company believes that it is in the best interest of the Company and its
stockholders to foster Employee’s objectivity in making decisions with respect
to any pending or threatened Change in Control of the Company and to assure that
the Company will have the continued dedication and availability of Employee as
an employee of the Company or one of its affiliates, notwithstanding the
possibility, threat or occurrence of a Change in Control. The Company believes
that these goals can be accomplished by alleviating certain of the risks and
uncertainties with regard to Employee’s financial and professional security that
would be created by a pending or threatened Change in Control and that
inevitably would distract Employee and could impair his or her ability to
objectively perform his or her duties for and on behalf of the Company.
Accordingly, the Company believes that it is appropriate and in the best
interest of the Company and its stockholders to provide to Employee compensation
arrangements upon a Change in Control that lessen Employee’s financial risks and
uncertainties and that are competitive with those of other corporations.

With these and other considerations in mind, the Board of Directors of the
Company, acting through its Organization, Compensation and Corporate Governance
Committee, has authorized the Company to enter into this Agreement with Employee
to provide the protections set forth herein for Employee’s financial security
following a Change in Control.

NOW, THEREFORE, in consideration of the foregoing, it is hereby agreed as
follows:

1. Term of Agreement. This Agreement shall be effective for the period
commencing on the date first written above and ending on the second anniversary
of such date. The Company may, in its sole discretion and for any reason,
provide written notice of termination (effective as of the then applicable
expiration date) to Employee no later than 60 days before the expiration date of
this Agreement. If written notice is not so provided, this Agreement shall be
automatically extended for an additional period of 12 months past the expiration
date. This Agreement shall continue to be automatically extended for an
additional 12 months at the end of such 12-month period and each succeeding
12-month period unless notice is given in the manner described in this Section.
No termination of this Agreement shall affect Employee’s rights hereunder with
respect to a Change in Control which has occurred prior to such termination.



--------------------------------------------------------------------------------

2. Purpose of Agreement. The purpose of this Agreement is to provide that, in
the event of a “Change in Control,” Employee may become entitled to receive
certain additional benefits, as described herein, in the event of his or her
termination.

3. Change in Control. As used in this Agreement, the phrase “Change in Control”
shall mean the following and shall be deemed to occur if any of the following
events occur:

(a) Any “person,” as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”) (a “Person”),
is or becomes the “beneficial owner,” as defined in Rule 13d-3 under the
Exchange Act (a “Beneficial Owner”), directly or indirectly, of securities of
the Company representing (i) 20% or more of the combined voting power of the
Company’s then outstanding voting securities, which acquisition is not approved
in advance of the acquisition or within 30 days after the acquisition by a
majority of the Incumbent Board (as hereinafter defined) or (ii) 33% or more of
the combined voting power of the Company’s then outstanding voting securities,
without regard to whether such acquisition is approved by the Incumbent Board;

(b) Individuals who, as of the date hereof, constitute the Board of Directors of
the Company (the “Incumbent Board”), cease for any reason to constitute at least
a majority of the Board of Directors, provided that any person becoming a
director subsequent to the date hereof whose election, or nomination for
election by the Company’s stockholders, is approved by a vote of at least a
majority of the directors then comprising the Incumbent Board (other than an
election or nomination of an individual whose initial assumption of office is in
connection with an actual or threatened election contest relating to the
election of the directors of the Company, as such terms are used Rule 14a-11 of
Regulation 14A promulgated under the Exchange Act) shall, for the purposes of
this Agreement, be considered as though such person were a member of the
Incumbent Board of the Company;

(c) The consummation of a merger, consolidation or reorganization involving the
Company, other than one which satisfies both of the following conditions:

(1) a merger, consolidation or reorganization which would result in the voting
securities of the Company outstanding immediately prior thereto continuing to
represent (either by remaining outstanding or by being converted into voting
securities of another entity) at least 55% of the combined voting power of the
voting securities of the Company or such other entity resulting from the merger,
consolidation or reorganization (the “Surviving Corporation”) outstanding
immediately after such merger, consolidation or reorganization and being held in
substantially the same proportion as the ownership in the Company’s voting
securities immediately before such merger, consolidation or reorganization, and

(2) a merger, consolidation or reorganization in which no Person is or becomes
the Beneficial Owner directly or indirectly, of securities of the Company
representing 20% or more of the combined voting power of the Company’s then
outstanding voting securities; or

 

2



--------------------------------------------------------------------------------

(d) The stockholders of the Company approve a plan of complete liquidation of
the Company or an agreement for the sale or other disposition by the Company of
all or substantially all of the Company’s assets.

Notwithstanding the preceding provisions of this Section, a Change in Control
shall not be deemed to have occurred if the Person described in the preceding
provisions of this Section is (1) an underwriter or underwriting syndicate that
has acquired the ownership of any of the Company’s then outstanding voting
securities solely in connection with a public offering of the Company’s
securities, (2) the Company or any subsidiary of the Company or (3) an employee
stock ownership plan or other employee benefit plan maintained by the Company
(or any of its affiliated companies) that is qualified under the provisions of
the Internal Revenue Code of 1986, as amended. In addition, notwithstanding the
preceding provisions of this Section, a Change in Control shall not be deemed to
have occurred if the Person described in the preceding provisions of this
Section becomes a Beneficial Owner of more than the permitted amount of
outstanding securities as a result of the acquisition of voting securities by
the Company which, by reducing the number of voting securities outstanding,
increases the proportional number of shares beneficially owned by such Person,
provided, that if a Change in Control would occur but for the operation of this
sentence and such Person becomes the Beneficial Owner of any additional voting
securities (other than through the exercise of options granted under any stock
option plan of the Company or through a stock dividend or stock split), then a
Change in Control shall occur.

4. Effect of a Change in Control. In the event of a Change in Control, Sections
6 through 10 of this Agreement shall become applicable to Employee. These
Sections shall continue to remain applicable until the second anniversary of the
date upon which the Change in Control occurs. At that point, so long as the
employment of Employee has not been terminated on account of a Qualifying
Termination, as defined in Section 5, this Agreement shall terminate and be of
no further force. If Employee’s employment with the Company and its affiliated
companies is terminated on account of a Qualifying Termination on or before such
date, this Agreement shall remain in effect until Employee receives the various
benefits to which he or she has become entitled under the terms of this
Agreement.

5. Qualifying Termination. If, subsequent to a Change in Control, Employee’s
employment with the Company and its affiliated companies is terminated, such
termination shall be considered a Qualifying Termination unless:

(a) Employee voluntarily terminates his or her employment with the Company and
its affiliated companies. Employee, however, shall not be considered to have
voluntarily terminated his or her employment with the Company and its affiliated
companies if, following the Change in Control, Employee’s overall compensation
is reduced or adversely modified in any material respect or Employee’s duties
are materially changed, and subsequent to such reduction, modification or
change, Employee elects to terminate his or her employment with the Company and
its affiliated companies. For such purposes, Employee’s duties shall be
considered to have been “materially changed” if, without Employee’s express
written consent, there is any substantial diminution or adverse modification in
Employee’s overall position, responsibilities or reporting relationship, or if,
without Employee’s express written consent, Employee’s job location is
transferred to a site more than 50 miles away from his or her place of
employment prior to the Change in Control.

 

3



--------------------------------------------------------------------------------

(b) The termination is on account of Employee’s death or Disability. For such
purposes, “Disability” shall mean a physical or mental incapacity as a result of
which Employee becomes unable to continue the performance of his or her
responsibilities for the Company and its affiliated companies and which, at
least 26 weeks after its commencement, is determined to be total and permanent
by a physician agreed to by the Company and Employee, or in the event of
Employee’s inability to designate a physician, Employee’s legal representative.
In the absence of agreement between the Company and Employee, each party shall
nominate a qualified physician and the two physicians so nominated shall select
a third physician who shall make the determination as to Disability.

(c) Employee is involuntarily terminated for “cause.” For this purpose, “cause”
shall be limited to only three types of events:

(1) the willful refusal of Employee to comply with a lawful, written instruction
of the Board so long as the instruction is consistent with the scope and
responsibilities of Employee’s position prior to the Change in Control;

(2) dishonesty by Employee which results in a material financial loss to the
Company (or to any of its affiliated companies) or material injury to its public
reputation (or to the public reputation of any of its affiliated companies); or

(3) Employee’s conviction of any felony involving an act of moral turpitude.

In addition, notwithstanding anything contained in this Agreement to the
contrary, if Employee’s employment is terminated prior to a Change in Control
and it is determined that such termination (i) was at the request of a third
party who has indicated an intention or taken steps reasonably calculated to
effect a Change in Control and who subsequently effectuates a Change in Control
(a “Third Party”) or (ii) otherwise occurred in connection with, or in
anticipation of, a Change in Control which actually occurs, then, for all
purposes of this Agreement, the date of a Change in Control with respect to
Employee shall mean the date immediately prior to the date of such termination
of Employee’s employment.

6. Severance Payment. If Employee’s employment is terminated as a result of a
Qualifying Termination, the Company shall pay Employee within 30 days after the
Qualifying Termination a cash lump sum equal to ______ times Employee’s
“Compensation” (the “Severance Payment”).

(a) For purposes of this Agreement, and subject to Sections 6 (c), (d) and (e),
below, Employee’s “Compensation” shall equal the sum of (i) Employee’s highest
annual salary rate within the five-year period ending on the date of Employee’s
Qualifying Termination plus (ii) a “Management Bonus Increment.” The Management
Bonus Increment shall equal the average of the two highest of the last five
bonuses paid to Employee under the Management Bonus Plan or any successor
thereto.

 

4



--------------------------------------------------------------------------------

(b) In lieu of a cash lump sum, Employee may elect to receive the Severance
Payment provided by this Section in equal annual installments over two (2) or
three (3) years at Employee’s election. Such installments shall be paid to
Employee on each anniversary of the date of Employee’s Qualifying Termination,
beginning with the first such anniversary and continuing on each such
anniversary thereafter until fully paid. Such election to receive the Severance
Payment in installments, and the number of installments to receive, may be made
and/or revoked by Employee at any time prior to the occurrence of a Change in
Control by written notice to the Secretary of the Company. Upon the occurrence
of a Change in Control, any such election to receive the Severance Payment in
installments that has been made and not revoked prior to the Change in Control
shall be irrevocable and binding on both the Company and Employee. In the event
that at the time of a Change in Control there is not in effect an election by
Employee to receive the Severance Payment in installments, such Severance
Payment shall be paid to Employee in a single cash lump sum as provided above.

(c) If Employee has not participated in the Management Bonus Plan (including any
successor thereto) for at least two full plan years, then the missing bonus
component(s) will be computed, for purposes of calculating the Management Bonus
Increment under this Agreement, by reference to the guideline percentage for
officers at Employee’s grade level for the most recently completed bonus period,
assuming a 100% target bonus for both corporate and individual objectives.

(d) If Employee’s normal severance payment under the Company’s applicable
severance pay policies for a reduction in force would be greater than the
Compensation described in Section 6(a), above, then Employee’s “Compensation”
for purposes of Section 6(a) shall be such greater amount.

(e) The Severance Payment hereunder is in lieu of any severance payment that
Employee might otherwise be entitled to from the Company under the Company’s
applicable severance pay policies.

7. Incentive Compensation Grants. Employee may have received stock option
grants, grants of restricted stock or other incentive compensation awards under
the 2002 Incentive Compensation Plan, or the 2005 Incentive Compensation Plan or
other incentive compensation plans of the Company (collectively the “Incentive
Plans”). In the event of a Qualifying Termination, the Company agrees that any
and all such stock options, restricted stock and other incentive compensation
awards that are outstanding at the time of such termination and that have not
previously become exercisable, payable or free from restrictions, as the case
may be, shall immediately become exercisable, payable or free from restrictions
(other than restrictions required by applicable law or any national securities
exchange upon which any securities of the Company are then listed), as the case
may be, in their entirety, and that the exercise period of any stock option or
other incentive award granted pursuant to any of the Incentive Plans shall
continue for the length of the exercise period specified in the grant of the
award determined without regard to Employee’s termination of employment.

8. Additional Benefits. In the event of a Qualifying Termination, Employee shall
be entitled to continue to participate in all of the employee benefit programs
available to Employee before the Qualifying Termination, including but not
limited to, group medical insurance, group dental insurance, group-term life
insurance, disability

 

5



--------------------------------------------------------------------------------

insurance, automobile allowance, gasoline allowance, and applicable perquisites.
In addition, Employee shall receive Executive Outplacement benefits of a type
and duration generally provided to executives at Employee’s level. These
programs shall be continued at no cost to Employee, except to the extent that
tax rules require the inclusion of the value of such benefits in Employee’s
income. The programs shall be continued in the same way and at the same level as
immediately prior to the Qualifying Termination. If Employee is employed by an
affiliate of the Company that does not provide the additional benefits
enumerated, Employee shall be entitled to continue to participate in the
employee benefit programs in which Employee had been participating prior to the
Qualifying Termination. The programs shall continue for ___ years.

9. Indemnification for Excise Tax. In the event that Employee becomes entitled
to receive a Severance Payment in accordance with the provisions of Section 6
above, and such Severance Payment or any other benefits or payments (including
transfers of Property) that Employee receives, or is to receive, pursuant to
this Agreement or any other agreement, plan or arrangement with the Company in
connection with a Change in Control of the Company (“Other Benefits”) shall be
subject to the tax imposed pursuant to Section 4999 of the Internal Revenue Code
of 1986, as amended (the “Code”) (or any successor thereto) or any comparable
provision of state law (an “Excise Tax”), the following rules shall apply:

(a) The Company shall pay to Employee, within 30 days after Employee’s
Qualifying Termination, an additional amount (the “Gross-Up Payment”) such that
the net amount retained by Employee, after deduction of any Excise Tax with
respect to the Severance Payments or the Other Benefits and any federal, state
and local income tax, employment tax and Excise Tax upon such Gross-Up Payment,
is equal to the amount that would have been retained by Employee if such Excise
Tax were not applicable, as determined by the accounting firm (the “Auditors”)
serving as the Company’s independent auditors immediately prior to the Change in
Control. It is intended that Employee shall not suffer any loss or expense
resulting from the assessment of any Excise Tax or the Company’s reimbursement
of Employee for payment of any such Excise Tax.

(b) For purposes of determining whether any of the Severance Payments or Other
Benefits will be subject to an Excise Tax and the amount of such Excise Tax,
(i) any other payment or benefits received or to be received by Employee in
connection with a Change in Control of the Company or Employee’s termination of
employment (whether pursuant to the terms of this Agreement or any other plan,
arrangement or agreement with the Company, any person whose actions result in a
Change in Control or any person affiliated with the Company or such person)
shall be treated as “parachute payments” within the meaning of
Section 280G(b)(2) of the Code (or any successor thereto), and all “excess
parachute payments” within the meaning of Section 280G(b)(1) of the Code (or any
successor thereto) shall be treated as subject to the Excise Tax, unless in the
opinion of tax counsel selected by the Auditors and acceptable to Employee such
other payments or benefits (in whole or in part) do not constitute parachute
payments, or such excess parachute payments (in whole or in part) represent
reasonable compensation for services actually rendered within the meaning of
Section 280G(b)(4) of the Code (or any successor thereto), (ii) the amount of
the Severance Payments and Other Benefits which shall be treated as subject to
the Excise Tax shall be equal to the lesser of (A) the total amount of the
Severance Payments or Other Benefits or (B) the amount of excess parachute
payments within the meaning of

 

6



--------------------------------------------------------------------------------

Sections 280G(b)(1) and (4) of the Code (or any successor or successors
thereto), after applying clause (i), above, and (iii) the value of any non-cash
benefits or any deferred payment or benefit shall be determined by the Company’s
independent auditors in accordance with the principles of Sections 280G(d)(3)
and (4) of the Code (or any successor or successors thereto).

(c) For purposes of determining the amount of the Gross-Up Payment, Employee
shall be deemed to pay federal income taxes at the highest marginal rate of
federal income taxation in the calendar year in which the Gross-Up Payment is to
be made and state and local income taxes at the highest marginal rates of
taxation in the state and locality of Employee’s residence on the date of
Employee’s Qualifying Termination, net of the maximum reduction in federal
income taxes which could be obtained from deduction of such state and local
taxes.

(d) In the event that the Excise Tax is subsequently determined to be less than
the amount taken into account hereunder at the time of Employee’s Qualifying
Termination, Employee shall repay to the Company, at the time that the amount of
such reduction in Excise Tax is finally determined, the portion of the Gross-Up
Payment attributable to such reduction plus interest on the amount of such
repayment at the rate provided in Section 1274(b)(2)(B) of the Code (or any
successor thereto) (the “Applicable Rate”). In the event that the Excise Tax is
determined to exceed the amount taken into account hereunder at the time of such
Qualifying Termination (including by reason of any payment the existence or
amount of which cannot be determined at the time of the Gross-Up Payment), the
Company shall make an additional Gross-Up Payment in respect of such excess
(plus interest, determined at the Applicable Rate, payable with respect to such
excess) at the time that the amount of such excess is finally determined.

10. Rights and Obligations Prior to a Change in Control. Except as otherwise
provided in the last paragraph of Section 5, prior to a Change in Control, the
rights and obligations of Employee with respect to his or her employment by the
Company shall be determined in accordance with the policies and procedures
adopted from time to time by the Company and the provisions of any written
employment contract in effect between the Company and Employee from time to
time. Except as otherwise provided in the last paragraph of Section 5, this
Agreement deals only with certain rights and obligations of Employee subsequent
to a Change in Control, and the existence of this Agreement shall not be treated
as raising any inference with respect to what rights and obligations exist prior
to a Change in Control. Unless otherwise expressly set forth in a separate
employment agreement between Employee and the Company, the employment of
Employee is at-will, and Employee or the Company may terminate Employee’s
employment with the Company at any time and for any reason, with or without
cause, provided that if such termination occurs within two years after a Change
in Control and constitutes a Qualifying Termination (as defined in Section 5
above) the provisions of this Agreement shall govern the payment of the
Severance Payment and certain other benefits as provided herein.

11. Non-Exclusivity of Rights. Subject to Section 6(d) above, nothing in this
Agreement shall prevent or limit Employee’s continuing or future participation
in any benefit, bonus, incentive or other plan or program provided by the
Company or any of its affiliated companies and for which Employee may qualify,
nor shall anything herein limit or otherwise affect (except as provided in
Section 7 above) such rights as Employee

 

7



--------------------------------------------------------------------------------

may have under any stock option or other agreements with the Company or any of
its affiliated companies. Except as otherwise provided in Section 6(d) above,
amounts which are vested benefits or which Employee is otherwise entitled to
receive under any plan or program of the Company or any of its affiliated
companies at or subsequent to the date of any Qualified Termination shall be
payable in accordance with such plan or program.

12. Confidentiality Covenant. Employee hereby agrees that Employee shall not,
directly or indirectly, disclose or make available to any person, firm,
corporation, association or other entity for any reason or purpose whatsoever,
any Confidential Information (as hereinafter defined). Employee agrees that,
upon termination of Employee’s employment with the Company, all Confidential
Information in Employee’s possession that is in written or other tangible form
(together with all copies or duplicates thereof, including computer files) shall
be returned to the Company and shall not be retained by Employee or furnished to
any third party, in any form except as provided herein; provided, however, that
Employee shall not be obligated to treat as confidential, or return to the
Company copies of any Confidential Information that (i) was publicly known at
the time of disclosure to Employee, (ii) becomes publicly known or available
thereafter other than by any means in violation of this Agreement or any other
duty owed to the Company by any person or entity, or (iii) is lawfully disclosed
to Employee by a third party. As used in this Agreement, the term “Confidential
Information” means: information disclosed to Employee or known by Employee as a
consequence of or through Employee’s relationship with the Company, about the
products, research and development efforts, regulatory efforts, manufacturing
processes, customers, employees, business methods, public relations methods,
organization, procedures or finances, including, without limitation, information
of or relating to customer lists, of the Company and its affiliates.

13. Non-Solicitation Covenant. Employee hereby agrees that during Employee’s
employment by the Company and for the period commencing on the date of
termination of Employee’s employment with the Company and ending on the first
anniversary thereof, Employee shall not, either on Employee’s own account or
jointly with or as a manager, agent, officer, employee, consultant, partner,
joint venturer, owner or shareholder or otherwise on behalf of any other person,
firm or corporation, directly or indirectly solicit or attempt to solicit away
from the Company any of its officers or employees or offer employment to any
person who, on or during the six (6) months immediately preceding the date of
such solicitation or offer, is or was an officer or employee of the Company;
provided, however, that a general advertisement to which an employee of the
Company responds shall in no event be deemed to result in a breach of this
Section 14.

14. Full Settlement. The Company’s obligation to make the payments provided for
in this Agreement and otherwise to perform its obligations hereunder shall not
be affected by any set-off, counter-claim, recoupment, defense or other claim,
right or action which the Company may have against Employee or others. In no
event shall Employee be obligated to seek other employment or to take any other
action by way of mitigation of the amounts payable to Employee under any of the
provisions of this Agreement. The Company agrees to pay, to the full extent
permitted by law, all legal fees and expenses which Employee may reasonably
incur as a result of any contest (regardless of the outcome thereof) by the
Company or others of the validity or enforceability of, or liability under, any
provision of this Agreement or any guarantee of

 

8



--------------------------------------------------------------------------------

performance thereof (including as a result of any contest by Employee about the
amount of any payment pursuant to Section 9 of this Agreement), plus in each
case interest at the Applicable Rate (as defined in Section 9 above), unless the
referee or the court, as the case may be, determines that the Employee’s
material claims in such contest were frivolous or were asserted in bad faith.

15. Successors.

(a) This Agreement is personal to Employee, and without the prior written
consent of the Company shall not be assignable by Employee other than by will or
the laws of descent and distribution. This Agreement shall inure to the benefit
of and be enforceable by Employee’s legal representatives.

(b) The rights and obligations of the Company under this Agreement shall inure
to the benefit of and shall be binding upon the successors and assigns of the
Company.

16. Governing Law. This Agreement is made and entered into in the State of
California, and the laws of California shall govern its validity and
interpretation in the performance by the parties hereto of their respective
duties and obligations hereunder.

17. Entire Agreement. This Agreement constitutes the entire agreement between
the parties respecting the benefits due Employee in the event of a Change in
Control followed by a Qualifying Termination, and there are no representations,
warranties or commitments, other than those set forth herein, which relate to
such benefits. This Agreement may be amended or modified only by an instrument
in writing executed by all of the parties hereto.

18. Dispute Resolution.

(a) Any controversy or dispute between the parties involving the construction,
interpretation, application or performance of the terms, covenants, or
conditions of this Agreement or in any way arising under this Agreement (a
“Covered Dispute”) shall, on demand by either of the parties by written notice
served on the other party in the manner prescribed in Section 19 hereof, be
referenced pursuant to the procedures described in California Code of Civil
Procedure (“CCP”) Sections 638, et seq., as they may be amended from time to
time (the “Reference Procedures”), to a retired Judge from the Superior Court
for the County of Los Angeles or the County of Orange for a decision.

(b) The Reference Procedures shall be commenced by either party by the filing in
the Superior Court of the State of California for the County of Orange of a
petition pursuant to CCP Section 638(1) (a “Petition”).

Said Petition shall designate as a referee a Judge from the list of retired
Los Angeles County and Orange County Superior Court Judges who have made
themselves available for trial or settlement of civil litigation under said
Reference Procedures. If the parties hereto are unable to agree on the
designation of a particular retired Los Angeles County or Orange County Superior
Court Judge or the designated Judge is unavailable or unable to serve in such
capacity, request shall be made in said Petition that the Presiding or Assistant
Presiding Judge of the Orange County Superior Court appoint as referee a retired
Los Angeles County or Orange County Superior Court Judge from the aforementioned
list.

 

9



--------------------------------------------------------------------------------

(c) Except as hereafter agreed by the parties, the referee shall apply the law
of California in deciding the issues submitted hereunder. Unless formal
pleadings are waived by agreement among the parties and the referee, the moving
party shall file and serve its complaint within 15 days from the date a referee
is designated as provided herein, and the other party shall have 15 days
thereafter in which to plead to said complaint. Each of the parties reserves its
respective rights to allege and assert in such pleadings all claims, causes of
action, contentions and defenses which it may have arising out of or relating to
the general subject matter of the Covered Dispute that is being determined
pursuant to the Reference Procedures. Reasonable notice of any motions before
the referee shall be given, and all matters shall be set at the convenience of
the referee. Discovery shall be conducted as the parties agree or as allowed by
the referee. Unless waived by each of the parties, a reporter shall be present
at all proceedings before the referee.

(d) It is the parties’ intention by this Section 18 that all issues of fact and
law and all matters of a legal and equitable nature related to any Covered
Dispute will be submitted for determination by a referee designated as provided
herein. Accordingly, the parties hereby stipulate that a referee designated as
provided herein shall have all powers of a Judge of the Superior Court
including, without limitation, the power to grant equitable and interlocutory
and permanent injunctive relief.

(e) Each of the parties specifically (i) consents to the exercise of
jurisdiction over his or her person by a referee designated as provided herein
with respect to any and all Covered Disputes; and (ii) consents to the personal
jurisdiction of the California courts with respect to any appeal or review of
the decision of any such referee.

(f) Each of the parties acknowledges that the decision by a referee designated
as provided herein shall be a basis for a judgment as provided in CCP
Section 644 and shall be subject to exception and review as provided in CCP
Section 645.

19. Notices. Any notice or communications required or permitted to be given to
the parties hereto shall be delivered personally, sent via facsimile or via an
overnight courier service or be sent by United States registered or certified
mail, postage prepaid and return receipt requested, and addressed or delivered
as follows, or as such other addresses the party addressed may have substituted
by notice pursuant to this Section:

 

                  (a) If to the Company:

    

Advanced Medical Optics, Inc.

1700 East St. Andrew Place

Santa Ana, California 92705

Attn: General Counsel

                  (b) If to Employee:

    

                                                                               
        

                                                                               
        

                                                                               
        

 

10



--------------------------------------------------------------------------------

20. Captions. The captions of this Agreement are inserted for convenience and do
not constitute a part hereof.

21. Severability. In case any one or more of the provisions contained in this
Agreement shall for any reason be held to be invalid, illegal or unenforceable
in any respect, such invalidity, illegality or unenforceability shall not affect
any other provision of this Agreement, but this Agreement shall be construed as
if such invalid, illegal or unenforceable provision had never been contained
herein and there shall be deemed substituted for such invalid, illegal or
unenforceable provision such other provision as will most nearly accomplish the
intent of the parties to the extent permitted by the applicable law. In case
this Agreement, or any one or more of the provisions hereof, shall be held to be
invalid, illegal or unenforceable within any governmental jurisdiction or
subdivision thereof, this Agreement or any such provision thereof shall not as a
consequence thereof be deemed to be invalid, illegal or unenforceable in any
other governmental jurisdiction or subdivision thereof.

22. Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which shall together
constitute one in the same Agreement.

IN WITNESS HEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered as of the day and year first written above.

 

ADVANCED MEDICAL OPTICS, INC. By:      

James V. Mazzo

Chairman, President and

Chief Executive Officer

 

 

11